PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/436,524
Filing Date: 10 June 2019
Appellant(s): Melvin LOPEZ et al. 



__________________
James A. Gromada, Reg. No. 44,727

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed April 19, 2022 (hereinafter “Brief) appealing from the Final Office Action mailed October 22,2021 (hereinafter “Office Action”).
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

Withdrawn Rejections 
No rejections have been withdrawn by the examiner. 
The following ground(s) of rejection are applicable to the appealed claims. 
Claims 1-2, 4-7, 10-11, and 13-16 are rejected under 35 U.S.C. 112(a). 

(2) Response to Argument
35 U.S.C. 112(a) Arguments
Appellant’s arguments received on 19 April 2022 have been fully considered, but they are not persuasive. 

Appellant argue  “Appellant submits that as of the June, 8, 2018 priority date, the technologic knowledge known to the skilled artisan of the individual operations of asset monitoring, error detection, error repairing, repair verifying and report reassigning renders it unnecessary for the specification to include a detailed description of the combination of these operations recited in the claims … Appellant submits that the above searches provide some evidence that the technologic knowledge known to the skilled artisan of the claimed asset monitoring, error detection, error repairing, repair verifying, and report reassigning render it unnecessary for the specification to disclose further detail thereof”. See Appeal Brief Pages 12-13 Lines 25-6 and page 14 Lines 1-4.
Examiner respectfully disagree, 
The question at hand is whether the claimed features of:
an active machine learning module configured to monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error; a ticketing system communicating with the active machine learning module and configured to receive the incident report of the detected error transmitted from the active machine learning module, transmit the incident report to the support resource for display on the user interface, and maintain a status of the incident report; a configuration and orchestration engine configured to repair the information asset with the detected error in response to initiation thereof by the active machine learning module, communicate with the ticketing system to cause the ticketing system to change the status of the incident report from an open status to an acknowledge status when the repair is initiated, Appl. No. 16/436,524Attorney Docket No. P57970verify repair of the information asset with the detected error reported in the incident report, and communicate with the ticketing system to cause the ticketing system to change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, and wherein the an active machine learning module is further configured to: reassign the incident report and attempt-failure data associated therewith for investigation 

paragraph [0017], “Active Machine Learning Module 104 may be configured to monitor, detect, identify, asses and/or diagnose incidents, errors and changes as they occur in a technology environment. For example, the Active Machine Learning Module 104 may be configured to monitor a payment processing system. When one or more payments fail, the Active Machine Learning Module 104 may recognize and determine the cause of the failed payment(s). 

Further paragraph [0025] discusses the generic types of data the machine learning module uses, but this is merely a generic input.  How the machine learning module learns and/or discovers the particular information in the data in order to perform the functions claimed is not described.
Paragraphs  [0035], and [0037], “The Active Machine Learning Module 104 may be further configured to make decisions regarding an incident using a decision tree or pattern recognition. Active Machine Learning module 104 may be configured to first determine if the incident is able to be resolved without a Support Resource 110. If not, then the Active Machine Learning Module 104 will determine which type of support is required to resolve the incident, either hardware, software or administrative support, and route the ticket to the appropriate Support Resource 110. Lastly, the Active Machine Learning Module 104 determines if the host asset supports a critical application or business function, thereby requiring a higher prioritization. 

This portion does not disclose how decision trees or pattern recognition is used in order to make the claimed determination.  This portion of the specification is exemplary to the rest of the specification because it in general describes “what” the machine learning model does, but not how it does it.

An illustrative example is given here. A patent application contains a recipe (i.e. a process or method) for making chocolate chip cookies. In this recipe it lists flour, sugar, eggs, butter, vanilla, brown sugar and chocolate chips. It generally states the ingredients are mixed together and baked in an oven. However the specification does not give the relative amounts, nor does it give the order they are mixed, nor does it give the temperature/time for baking, nor does it state that the dough is dolloped onto the cookie sheet or spread brownie-style.
A person of ordinary skill in the art (i.e. a cook) looking at this recipe would understand the ingredients being used (in this case analogous to the data from the data objects that are being input into the method). They would also understand how mixing devices are used and how to operate an oven (analogous to the use of AI/Machine learning techniques such as listed in a verbatim manner in paragraphs 37 and elsewhere of applicant’s specification). However the disclosure proffered by the recipe fails to inform the cook actually how to make the cookies, since the key elements (i.e. ingredient quantities, order mixed and baking instructions) are not disclosed. This is directly analogous to applicant’s disclosure which does not describe what machine learning technique has been applied and how it has been applied.
The problem with the applicant’s specification is that the “Active Machine learning module” is a critical element of the operation of the applicant’s specification.  However the applicant does not adequately describe how the “active machine learning module” operates – it is disclosed within the specification as a “black box”.  The specification describes what it does, but does not meet the requirements under 112a for describing how it functions.  Merely citing numbers of patents illustrating various elements of machine learning without actually describing what is in these patents does not obviate applicant’s obligation to disclose their invention.  A person of ordinary skill in the art, looking at applicant’s specification, would not come away with the realization that the applicant was actually in possession of the claimed invention at hand.
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description' requirement implements the principle that a patent must describe the technology that is sought to he patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which thepatent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. ” Capon v. Eshhar, 413 F.3d 1343f 1357f 76 USPQZd 1Q7S 1084 (Fed. Clr. 2005). Furtherf the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their potent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term, "{emphasis added)
There are thus two requirements under 112 1st written description. One is to show possession and the other is to disclose the "technologic knowledge" upon which a patent would be based.
Ascertaining the "technologic knowledge" of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
Since the specification makes it clear that the invention can be performed on a computing apparatus the technologic knowledge is rather contained in how an active machine learning module configured to monitor an information asset to detect an error in the functioning thereof and generate an incident report based on the detected error; a ticketing system communicating with the active machine learning module and configured to receive the incident report of the detected error transmitted from the active machine learning module, transmit the incident report to the support resource for display on the user interface, and maintain a status of the incident report; a configuration and orchestration engine configured to repair the information asset with the detected error in response to initiation thereof by the active machine learning module, communicate with the ticketing system to cause the ticketing system to change the status of the incident report from an open status to an acknowledge status when the repair is initiated, Appl. No. 16/436,524Attorney Docket No. P57970verify repair of the information asset with the detected error reported in the incident report, and communicate with the ticketing system to cause the ticketing system to change the status of the incident report to a resolved status when repair of the information asset with the detected error in the incident report has been successful, and wherein the an active machine learning module is further configured to: reassign the incident report and attempt-failure data associated therewith for investigation .  The specification, fails to adequately describe the technical details for these elements in order to meet the applicant's burden for disclosure under 112 1st paragraph (or 112 a). Since the technologic knowledge of the invention is contained in how the computer is programmed to perform these functions, the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph. See MPEP 2163

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        


Conferees:
/Jerry O’Connor  GJOC/Supervisory Patent Examiner,Group Art Unit 3624

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.